Case 4:19-cv-11751-SDD-PTM ECF No. 24 filed 10/15/20       PageID.134    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 EDWARD NEWMAN,                                   Case No. 19-11751

        Plaintiff,                                Stephanie Dawkins Davis
 v.                                               United States District Judge

 G. HISSONG, et al.,                              Patricia T. Morris
                                                  United States Magistrate Judge
      Defendants.
 ____________________________/

       OPINION AND ORDER ACCEPTING AND ADOPTING REPORT
          AND RECOMMENDATION (ECF NO. 22) AND GRANTING
      THE MOTION FOR PARTIAL SUMMARY JUDGMENT (ECF NO. 17)

        This matter is before the Court on a motion for partial summary judgment

filed by defendants. This Court referred the matter to Magistrate Judge Patricia T.

Morris, who issued a Report and Recommendation on August 12, 2020,

recommending that the Court grant the motion for partial summary judgment,

dismissing the claims against defendant Hissong, dismissing Count II in its

entirety, and dismissing any official capacity claims against Hissong and the

Michigan Department of Corrections (MDOC), leaving in place only plaintiffs’

claims under the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq., and

the Rehabilitation Act, 29 U.S.C. § 701, et seq., against the MDOC. (ECF No. 22,

PageID.128).




                                         1
Case 4:19-cv-11751-SDD-PTM ECF No. 24 filed 10/15/20        PageID.135      Page 2 of 2




      Neither party has filed objections to the Magistrate Judge’s Report and

Recommendation, and the 14-day time period for filing objections has expired.

See 28 Fed.R.Civ.P. 72(b)(2); E.D. Mich. L.R. 72.1(d). “[T]he failure to object to

the magistrate judge’s report[] releases the Court from its duty to independently

review the matter.” Hall v. Rawal, No. 09-10933, 2012 WL 3639070, at *1 (E.D.

Mich. Aug. 24, 2012) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The

Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report. Nevertheless, on review of the parties’ briefing and the Magistrate

Judge’s Report and Recommendation, the Court agrees with the Magistrate Judge’s

recommended disposition.

      The Court, therefore, ACCEPTS and ADOPTS Magistrate Judge Morris’

Report and Recommendation (ECF No. 22). Consequently, defendants’ motion for

partial summary judgment (ECF No. 17) is GRANTED.

      IT IS SO ORDERED.

Dated: October 15, 2020                      s/Stephanie Dawkins Davis
                                             Stephanie Dawkins Davis
                                             United States District Judge




                                         2
